        Case 4:20-cv-02078-MWB Document 39 Filed 11/11/20 Page 1 of 5




                UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc.,
Lawrence Roberts, and David John
Henry,
             Plaintiffs,
       v.
Kathy Boockvar, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, Allegheny County Board
of Elections, Centre County Board of          No. 4:20-cv-02078-MWB
Elections, Chester County Board of            (Judge Matthew Brann)
Elections, Delaware County Board of
Elections, Montgomery County Board
of Elections, Northampton County
Board of Elections, and Philadelphia
County Board of Elections,
             Defendants,
       v.
DNC Services Corporation/Democratic
National Committee,
             Proposed Intervenor-
Defendant.

 PROPOSED INTERVENOR-DEFENDANT’S MOTION TO INTERVENE

      Proposed Intervenor-Defendant DNC Services Corporation/Democratic

National Committee moves for leave to participate in this action to defend its

interests against the claims asserted by Plaintiffs. For the reasons discussed in the

memorandum in support, Proposed Intervenor is entitled to intervene in this case as

a matter of right under Federal Rule of Civil Procedure 24(a)(2). In the alternative,
       Case 4:20-cv-02078-MWB Document 39 Filed 11/11/20 Page 2 of 5




Proposed Intervenor requests permissive intervention pursuant to Rule 24(b).1

      WHEREFORE, Proposed Intervenor requests that the Court grant it leave to

intervene in the above-captioned matter.




1
 Proposed Intervenor further seeks leave to file its proposed motion to dismiss in
accordance with the Court’s Scheduling Order issued on November 10, 2020. ECF
No. 35; see Fed. R. Civ. P. 24(c).
                                           2
      Case 4:20-cv-02078-MWB Document 39 Filed 11/11/20 Page 3 of 5




Dated: November 11, 2020              Respectfully submitted,

Marc E. Elias*                        /s/ Clifford B. Levine
Uzoma Nkwonta*                        Clifford B. Levine (PA ID No. 33507)
Lalitha D. Madduri*                   Alex M. Lacey (PA ID No. 313538)
John M. Geise*                        Kyle J. Semroc (PA ID No. 326107)
PERKINS COIE LLP                      DENTONS COHEN & GRIGSBY P.C.
700 Thirteenth St., N.W., Suite 800   625 Liberty Avenue
Washington, D.C. 20005-3960           Pittsburgh, PA 15222-3152
Telephone: (202) 654-6200             Telephone: (412) 297-4998
Facsimile: (202) 654-9959             Clifford.levine@dentons.com
MElias@perkinscoie.com                Alex.lacey@dentons.com
UNkwonta@perkinscoie.com              Kyle.semroc@dentons.com
LMadduri@perkinscoie.com
JGeise@perkinscoie.com                Seth P. Waxman*
                                      Ari Holtzblatt*
                                      WILMER CUTLER PICKERING HALE
                                      AND DORR LLP
                                      1875 Pennsylvania Ave. N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 663-6000
                                      Seth.Waxman@wilmerhale.com
                                      Ari.Holtzblatt@wilmerhale.com

                                      Counsel for Proposed Intervenor

                                      *Motions for Special Admission
                                      Forthcoming




                                       3
        Case 4:20-cv-02078-MWB Document 39 Filed 11/11/20 Page 4 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on November 11, 2020, I filed a copy of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all counsel of record.


                                           /s/ Clifford B. Levine
                                           Counsel for Proposed Intervenor




                                           4
        Case 4:20-cv-02078-MWB Document 39 Filed 11/11/20 Page 5 of 5




                       CERTIFICATE OF CONFERRAL

      I hereby certify that on November 10, 2020, I conferred with counsel for

Defendants counsel as to their position on this motion. Defendants’ counsel does not

oppose this motion. On November 11, I attempted to confer with counsel for

Plaintiffs but was unable to obtain their position on this motion.


                                          /s/ Clifford B. Levine
                                          Counsel for Proposed Intervenor




                                          5
